—Order of the Supreme Court, New York County (Alice Schlesinger, J.), entered on March 27, 1992, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, reversed, on the law, the motion denied and the complaint reinstated, without costs.
*36The complaint seeks damages from the City of New York for personal injuries allegedly resulting from an assault allegedly committed by an Assistant District Attorney employed by the District Attorney, New York County. The assault allegedly occurred at 80 Centre Street while plaintiff was on duty as a court officer. The complaint alleges that the assault was in the course and scope of the Assistant’s employment, but only the City of New York is named as a defendant. The first cause of action seeks to hold the City liable on the theory of respondeat superior. The second cause of action alleges negligent hiring, supervision and retention of the Assistant.
The motion court granted the City’s motion to dismiss the complaint on the ground that the District Attorney and Assistant District Attorneys are not agents or officials of the City of New York, and therefore the City cannot be held liable for their intentional torts. The motion court reasoned that liability on the part of the City would have to be on the theory of respondeat superior, and that because the City does not have the power to control the manner in which the District Attorney performs constitutional and statutory duties, respondeat superior liability could not attach. The court acknowledged but discounted the fact that the District Attorney is a "local officer” pursuant to section 2 of the Public Officers Law, and that the City pays the salary of the District Attorney and Assistants. The motion court relied on Fisher v State of New York (10 NY2d 60), which involved a claim against the State of New York for damages by a person who was wrongfully convicted as a result of an Assistant District Attorney tortiously presenting falsified evidence. The Court of Appeals, after reviewing the history of the status of District Attorneys in New York, held that they are not State officers but officers of the County in which they serve. Accordingly, the Assistant District Attorney whose alleged tortious conduct is at issue is an agent of the County of New York, and the complaint states a valid cause of action against the City of New York (see, Ritter v State of New York, 283 App Div 833). Concur — Murphy, P. J., Rosenberger, Kassal and Nardelli, JJ.